 1
 2
 3
 4
 5
 6
 7
 8
 9
                        UNITED STATES DISTRICT COURT
10
               CENTRAL DISTRICT OF CALIFORNIA-EASTERN DIVISION
11
12
13   JARVIN O’NEAL NASH,              ) Case No. EDCV 19-01286-FMO (AS)
                                      )
14                   Petitioner,      ) ORDER OF DISMISSAL
                                      )
15                                    )
          v.                          )
16                                    )
     DEAN BORDER, Warden,             )
17                                    )
                     Respondent.      )
18                                    )
19
20                                 BACKGROUND
21
22        On July 12, 2019, Jarvin O’Neal Nash (“Petitioner”), a
23   California state prisoner proceeding pro se, filed a Petition for
24   Writ of Habeas Corpus by a Person in State Custody pursuant to 28
25   U.S.C. § 2254 (“Petition”).      (Docket Entry No. 1).   Petitioner
26   challenges his 2005 conviction for attempted first degree robbery
27   and the resulting 25-years-to-life sentence in the Los Angeles
28   County Superior Court (Case No. FSB045154).   The Petition alleges
 1   numerous   claims,   including   ineffective   assistance   of   trial
 2   counsel,    ineffective     assistance   of    appellate     counsel,
 3   insufficiency of the evidence, prosecutorial misconduct, actual
 4   innocence, and the Superior Court’s abuse of discretion in not
 5   allowing Petitioner to proceed with a successive habeas petition.
 6   (See Petition at 6-10, 15, 20, 24, 28-59)1.
 7
 8        On February 5, 2008, Petitioner filed a Petition for Writ of
 9   Habeas Corpus by a Person in State Custody pursuant to 28 U.S.C.
10   § 2254, challenging the same conviction and sentence.       See Jarvin
11   O’Neal Nash v. V.M. Almager, Case No. EDCV 08-00149-MMM (VBK);
12   Docket Entry No. 1 (“prior habeas action”).     On October 30, 2009,
13   the district court issued an Order and Judgment denying that
14   habeas petition with prejudice, in accordance with the findings
15   and recommendations of the assigned Magistrate Judge.            (Id.;
16   Docket Entry Nos. 17-19).
17
18                               DISCUSSION
19
20        The Antiterrorism and Effective Death Penalty Act of 1996
21   (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
22   that:
23             (a) No circuit or district judge shall be required
          to entertain an application for a writ of habeas corpus
24        to inquire into the detention of a person pursuant to a
          judgment of a court of the United States if it appears
25        that the legality of such detention has been determined
26
          1
27             The Court cites to the Petition by the page numbers
     assigned by CM/ECF.
28
                                      2
 1   by a judge or court of the United States on a prior
     application for a writ of habeas corpus, except as
 2   provided in §2255.
 3        (b)(1) A claim presented in a second or successive
     habeas corpus application under section 2254 that was
 4   presented in a prior application shall be dismissed.
 5        (2) A claim presented in a second or successive
     habeas corpus application under section 2254 that was
 6   not presented in a prior application shall be dismissed
     unless--
 7
          (A) the applicant shows that the claim relies on a
 8   new rule of constitutional law, made retroactive to
     cases on collateral review by the Supreme Court, that
 9   was previously unavailable; or
10        (B)(i) the factual predicate for the claim could
     not have been discovered previously through the exercise
11   of due diligence; and
12        (ii) the facts underlying the claim, if proven and
     viewed in light of the evidence as a whole, would be
13   sufficient to establish by clear and convincing evidence
     that, but for constitutional error, no reasonable fact
14   finder would have found the applicant guilty of the
     underlying offense.
15
          (3)(A) Before a second or successive application
16   permitted by this section is filed in the district
     court, the applicant shall move in the appropriate court
17   of appeals for an order authorizing the district court
     to consider the application.
18
          (B) A motion in the court of appeals for an order
19   authorizing the district court to consider a second or
     successive application shall be determined by a three-
20   judge panel of the court of appeals.
21        (C) The court of appeals may authorize the filing
     of a second or successive application only if it
22   determines that the application makes a prima facie
     showing that the application satisfies the requirements
23   of this subsection.
24        (D) The court of appeals shall grant or deny the
     authorization to file a second or successive application
25   not later than 30 days after the filing of the motion.
26        (E) The grant or denial of an authorization by a
     court of appeals to file a second or successive
27   application shall not be appealable and shall not be the
28
                             3
 1        subject of a Petition for Rehearing or for a Writ of
          Certiorari.
 2
               (4) A district court shall dismiss any claim
 3        presented in a second or successive application that the
          court of appeals has authorized to be filed unless the
 4        applicant   shows   that   the   claim   satisfies   the
          requirements of this section. 28 U.S.C. § 2244.
 5
 6        28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
 7   the consideration of second or successive applications in district
 8   court.    The prospective applicant must file in the court of
 9   appeals a motion for leave to file a second or successive habeas
10   application in the district court.        § 2244(b)(3)(A).”    Felker v.
11   Turpin, 518 U.S. 651, 657 (1996).
12
13        The instant Petition, filed on July 12, 2019, and the prior
14   habeas action both challenge Petitioner’s custody pursuant to the
15   same 2005 judgment entered by the Los Angeles County Superior
16   Court.     Accordingly,   the   instant    Petition   is   a   second   or
17   successive habeas petition for purposes of 28 U.S.C. § 2244.
18   Therefore, Petitioner was required to obtain authorization from
19   the Court of Appeals before filing the present Petition.          See 28
20   U.S.C. §2244(b)(3)(A).    Contrary to Petitioner’s assertion (see
21   Petition at 62), no such authorization has been obtained in this
22   case.    (See Petition, Attachment (2 pages) [Ninth Circuit Court
23   of Appeal’s June 13, 2019 Order denying Petitioner application to
24   file a second or successive petition in the district court]).
25
26        To the extent that petitioner is attempting to allege a claim
27   of actual innocence based on a learning disability and/or his lack
28
                                        4
 1   of knowledge of his co-defendant’s actions in an attempt to bypass
 2   the successive petition hurdle (see e.g., Petition at 15, 20-33,
 3   41-45, 48), see McQuiggin v. Perkins, 569 U.S. 383, 386 (2013)(“We
 4   hold that actual innocence, if proved, serves as a gateway through
 5   which a petitioner may pass whether the impediment is a procedural
 6   bar, as it was in Schlup and House, or, as in this case,
 7   expiration of the statute of limitations), Petitioner has failed
 8   to show the actual innocence exception applies in his case. Under
 9   the actual innocence exception to the statute of limitations, a
10   petitioner must show that “‘in light of the new evidence, no
11   juror, acting reasonably, would have voted to find him guilty
12   beyond a reasonable doubt.’” Id. (quoting Schlup v. Delo, 513 U.S.
13   298, 329(1995)); see House v. Bell, 547 U.S. 518, 538 (2006)(“A
14   petitioner’s burden at the gateway stage is to demonstrate that
15   more likely than not, in light of the new evidence, no reasonable
16   juror would find him guilty beyond a reasonable doubt–or, to
17   remove   the   double   negative,   that   more   likely     than   not   any
18   reasonable juror would have reasonable doubt.”).
19
20        Here, Petitioner’s asserted claim of actual innocence is
21   merely   claims   of    legal   insufficiency     of   the   evidence     and
22   ineffective assistance of trial counsel.          See Bousley v. United
23   States, 523 U.S. 614, 623 (1998)(“‘Actual innocence’ means factual
24   innocence, not mere legal insufficiency.”); Morales v. Ornoski,
25   439 F.3d 529, 533-34 (9th Cir. 2006).
26
27        Moreover, Petitioner has not even purported to make a showing
28
                                         5
 1   of actual innocence, supported by new reliable evidence.              See
 2   Schlup, 513 U.S. at 324 (“To be credible, [a claim of actual
 3   innocence] requires petitioner to support his allegations of
 4   constitutional error with new reliable evidence--whether it be
 5   exculpatory scientific evidence, trustworthy eyewitness accounts,
 6   or critical physical evidence--that was not presented at trial.”).
 7   Petitioner   simply   has   not    presented   an   “exceptional   case[]
 8   involving a compelling claim of actual innocence.” House v. Bell,
 9   547 U.S. at 521; see Schlup, supra (“[E]xperience has taught us
10   that a substantial claim that constitutional error has caused the
11   conviction of an innocent person is extremely rare.”); McQuiggin,
12   569 U.S. at 386 (“We caution, however, that tenable actual-
13   innocence gateway pleas are rare”).
14
15        Consequently, it does not appear that the actual innocence
16   exception to filing a successive petition would apply, although
17   this is a determination which must be made by the Ninth Circuit
18   Court of Appeals.
19
20        Because Petitioner has not obtained authorization from the
21   Ninth Circuit Court of Appeals, this Court cannot entertain the
22   present Petition. See Burton v. Stewart, 549 U.S. 147, 157 (2007)
23   (where the petitioner did not receive authorization from the Court
24   of Appeals before filing second or successive petition, “the
25   District   Court   was   without    jurisdiction    to   entertain   [the
26   petition]”).
27
28
                                          6
 1                                ORDER
 2
 3        Accordingly, IT IS ORDERED that the Petition be dismissed
 4   without prejudice.
 5
 6        LET JUDGMENT BE ENTERED ACCORDINGLY.
 7
 8   DATED: July 23, 2019
 9
10                                 ____________/s/________________
                                        FERNANDO M. OLGUIN
11                                 UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    7
